Citation Nr: 0837748	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an increased evaluation for a left knee 
disability, currently 10 percent disabling.  

2.	Entitlement to an increased evaluation for a right knee 
disability, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1976 and from September 1981 to February 1986.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 RO decision.  

In May 2007, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in January 2008 for 
additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The medical evidence of record shows that the veteran's 
left knee disability is manifested by x-ray evidence of 
arthritis, painful motion and flexion to 120 degrees; without 
recurrent subluxation or lateral instability, ankylosis, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.

3.	The medical evidence of record shows that the veteran's 
right knee disability is manifested by x-ray evidence of 
arthritis, painful motion and flexion to 120 degrees; without 
recurrent subluxation or lateral instability, ankylosis, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.


CONCLUSIONS OF LAW

1.	The schedular criteria for an increased rating in excess 
of 10 percent for a service-connected left knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5257 
(2008).

2.	The schedular criteria for an increased rating in excess 
of 10 percent for a service-connected right knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5257 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, a VCAA letter sent to the veteran in February 2004 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the February 2004 letter does not contain the 
level of specificity set forth in Vazquez-Flores.  However, 
the Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the veteran's 
statements, including those in the VA medical examinations in 
March 2004 and June 2008.  The veteran indicated that he had 
constant pain in his knees.  He stated that he was unable to 
work as a mechanic and had to change his occupation to a 
truck driver because of his bilateral knee disability.  He 
also stated that he lost approximately 5 days of work per 
year and experienced pain when he got in and out of his 
truck.  He stated that he had difficulty transversing 
irregular terrain, on stairs and on hard surfaces.  These 
statements provide a description of the effect of the 
service-connected disability on the veteran's employability 
and daily life.  These statements indicate awareness on the 
part of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez- 
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Vazquez-Flores, 
22 Vet. App. at 49, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  This showing of actual knowledge satisfies 
the first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the April 
2006 Statement of the Case includes a discussion of the 
rating criteria utilized in the present case and the rating 
criteria was set forth in detail, including the specific 
applicable diagnostic codes.  

The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
notification of the veteran as to the applicable disability 
rating is discussed above.  Additionally, the veteran 
received notice of the findings in Dingess in a March 2006 
letter.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, although the VCAA was not satisfied before the 
initial AOJ decision, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
Supplemental Statement of the Case in June 2008, after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in March 2004 and June 2008.  The 
Board further finds that the RO complied with its January 
2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R.  § 4.45.  

The veteran is seeking an increased rating for a bilateral 
knee disability.  Each knee is currently rated as 10 percent 
disabling under Diagnostic Code 5010-5257.  See 38 C.F.R. § 
4.27 (2008) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  

Separate diagnostic codes identify the various disabilities 
and separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The rating criteria for evaluating traumatic arthritis is set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  
Under that diagnostic code, traumatic arthritis is to be 
evaluated as degenerative arthritis pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensably 
disabling under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups. 
Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The 20 and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  See id., Note (1). 

Under diagnostic code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  The Board 
observes that the words "slight," "moderate" and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).

The Board acknowledges that that normal range of motion of 
the knee is to zero degrees extension and to 140 degrees 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  The applicable 
diagnostic codes for limitation of motion for arthritis of 
the knee are 5260 and 5261.  Under Diagnostic Code 5260, a 20 
percent rating will be assigned for limitation of flexion of 
the leg to 30 degrees; and a 30 percent rating will be 
assigned for limitation of flexion of the leg to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Under Diagnostic Code 5261, a 20 percent rating will be 
assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).  

Considering the medical evidence of record, in March 2004 and 
June 2008 Compensation and Pension Examinations, the veteran 
had bilateral knee mild degenerative changes.  Based on the 
two VA examinations, the veteran reported that he had pain on 
a daily basis in both of his knees.  There was minimal 
swelling, with stiffness in the morning.  He had locking of 
both knees.  In 2004, the veteran indicated that there was no 
collapsing, but in 2008 the veteran reported that his left 
knee would give way.  He had difficulty squatting.  Stairs 
were painful to ascend and descend as were hills, irregular 
terrain and hard surfaces.  He did not use braces, and 
sometimes used a cane.  

In 2004, range of motion of the knees was generally reduced.  
Repetitive movement was generally aggravating to both knees.  
Upon physical examination, there was tenderness in his knees 
with patellofemoral click bilaterally.  There was no effusion 
and there were no erythematous changes overlying the joint.  
He had range of motion from 0 to 130 degrees.  There was no 
ligament laxity.  McMurray's test was negative and there was 
no quadricep atrophy.  

In 2008, there was no effusion in the veteran's knees.  Range 
of motion was 0 to 120 degrees bilaterally.  He experienced 
pain in his right knee at 90 degrees and in his left knee at 
30 degrees flexion.  With repetition, the pain increased, but 
range of motion did not change.  The veteran's knees had 
tenderness and were stable.  Lachman's and McMurray's tests 
were negative.  The examiner compared the March 2004 x-rays 
with June 2008 x-rays and found no significant change.  

The veteran testified in May 2007 that weather and use 
affected his knees.  He experienced swelling in hot weather 
and use of his knees caused pain.  The veteran would 
occasionally use a snap brace.  The veteran stated that he 
had to change his occupation from a mechanic to a truck 
driver because of his knees.  

The veteran is currently rated for degenerative arthritis 
established by x-ray findings with noncompensable limitation 
of motion of the knees under Diagnostic Code 5010.  There is 
no available increased rating under this code for the 
veteran's disability.  A 10 percent evaluation is the maximum 
evaluation under this code for each knee.  As such, an 
increased rating for the service connected bilateral knee 
disability is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

The Board finds that the veteran's bilateral knee disability 
does not warrant an increased rating or a separate rating 
under Diagnostic Code 5260 for limitation of flexion.  The 
medical evidence of record shows that the veteran's knees 
have flexion up to 120 degrees.  The Board concludes that the 
veteran is not entitled to an increased rating in excess of 
10 percent under Diagnostic Code 5260 because his limitation 
of flexion was not 30 degrees or less.  

The Board finds that the veteran is not entitled to an 
increased rating in excess of 10 percent or a separate rating 
for limitation of extension under Diagnostic Code 5261.  The 
veteran's extension was normal.  As such, the Board finds 
that the veteran is not entitled to an increased rating under 
Diagnostic Code 5261 because the evidence does not show the 
extension was limited to 15 degrees. 

The Board also finds that the competent medical evidence of 
record does not show instability of the veteran's knees.  
Specifically, the VA examiners found no ligament laxity and 
Lachman's testing was negative.  The veteran referred to his 
left knee giving way; however, there is no objective medical 
evidence of instability.  The medical evidence of record does 
not indicate slight, moderate or severe instability.  As 
such, the veteran is not entitled to a separate evaluation 
for instability under Diagnostic Code 5257.  

Also, included within the Rating Schedule are other 
diagnostic codes that evaluate impairment of a service-
connected knee disability.  The medical evidence of record, 
however does not suggest that veteran had ankylosis 
(Diagnostic Code 5256), dislocated semilunar cartilage (DC 
5258), removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of the tibia and fibula (Diagnostic Code 5262) or 
genu recurvatum (Diagnostic Code 5263) in his right or left 
knee.  

Furthermore, in arriving at the above conclusions, the Board 
has considered the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In evaluating a service-connected disability 
involving the musculoskeletal system, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  

However, DeLuca would not result in higher evaluations for 
the veteran in this case, because the veteran is receiving 
the appropriate schedular evaluation, even considering his 
flare-ups and subjective complaints of pain.  In 2004, the 
veteran reported flare-ups of pain about two days per week 
when he experienced additional motion loss and diminished 
endurance in ambulatory activities.  The examiner found 
during flare-ups, there would be expected additional motion 
loss of 10 degrees flexion in both knees with moderate loss 
of endurance in ambulatory activities.  

In 2008, the veteran reported daily flare-ups of pain toward 
the end of the day and when he stood for a prolonged period 
of time.  With repetitive activity, the veteran was likely to 
experience increased pain, weakness and lack of endurance in 
range of motion.  The Board finds that the evidence of record 
is consistent with the evaluations noted, and no more, for 
the veteran's service-connected bilateral knee disability.  
The Board finds that there is no objective evidence to show 
that pain on use or during flare-ups results in additional 
functional limitation to the extent that under the limitation 
of motion codes the veteran's disability would be more than 
10 percent disabling.

Lastly, the Board further notes that to the extent that the 
veteran's service-connected bilateral knee disability affects 
his employment, such have been contemplated in the currently 
assigned 10 percent ratings for each knee.  The evidence does 
not reflect that the disabilities at issue necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The 2004 and 2008 VA examinations show that the veteran 
indicated that he lost about 5 days of work per year because 
of his knees.  He experienced pain on the job when getting in 
and out of his truck and while walking on irregular terrain.  
The bilateral knee disability stopped him from working as a 
mechanic, but it did not limit his job as a truck driver.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.


ORDER

Entitlement to an increased evaluation for a left knee 
disability, currently 10 percent disabling is denied. 

Entitlement to an increased evaluation for a right knee 
disability, currently 10 percent disabling is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


